    8:19-cv-00332-JFB-CRZ Doc # 17 Filed: 04/30/20 Page 1 of 1 - Page ID # 61



                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEBRASKA


 JOE HAND PROMOTIONS, INC.,

                          Plaintiff,

                - against -                      CASE NO.: 8:19-cv-00332-JFB-CRZ

 VERZANI EDGE LLC d/b/a THE
 HUDDLE SPORTS BAR, KIMBERLY A.
 VERZANI

                          Defendants.


                   JOINT STIPULATION AND ORDER OF DISMISSAL

Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties hereby stipulate that Plaintiff JOE HAND

PROMOTIONS, INC. dismisses With Prejudice its lawsuit against VERZANI EDGE LLC d/b/a

THE HUDDLE SPORTS BAR and KIMBERLY A. VERZANI a/k/a KIMBERLY A.

MARKER. The parties further stipulate that each shall be responsible for bearing their own

expenses, costs of litigation and attorney’s fees.

       This 29th day of April, 2020.


/s/ Ryan R. Janis                                        /s/ Daniel J. Epstein
Ryan R. Janis, Esquire                                   Daniel J. Epstein, Esquire
Jekielek & Janis LLP                                     Goosmann Law Firm

Attorneys for Plaintiff                                  Attorneys for Defendants



IT IS SO ORDERED on this 30th day of April, 2020




                                                         Joseph F. Bataillon
                                                         Senior United States District Judge
                                                     1
